TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00909-CR


                                 The State of Texas, Appellant

                                                v.

                                      David Uhrich, Appellee


              FROM THE 21ST DISTRICT COURT OF BASTROP COUNTY
  NO. 16732, THE HONORABLE CARSON TALMADGE CAMPBELL, JUDGE PRESIDING



                           MEMORANDUM OPINION


               The State filed a notice of appeal from the trial court’s order granting the

motion to suppress filed by the defendant, David Uhrich. Uhrich’s attorney has now filed a

suggestion of death, notifying this Court that Uhrich has died. Because Uhrich died prior to the

disposition of this appeal, all the issues in this appeal have become moot, and we must dismiss

the appeal. State v. McCafferty, 76 S.W.3d 392, 392-93 (Tex. Crim. App. 2002); cf. Tex. R. App

P. 7.1(a)(2) (providing that if appellant in criminal case dies during the appeal, appellate court

must permanently abate the appeal).
                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Chief Rose, Justices Baker and Kelly

Dismissed for Want of Jurisdiction

Filed: October 23, 2020

Do Not Publish




                                                 2